AO 72A
(Rev. 8/82)

 

In the Anited States District Court
For the Southern District of Georgia
Maprcross Division

RANDY CARABALLOS RAMIREZ, *
*
Petitioner, * CIVIL ACTION NO.: 5:18-cv-57
*
*
Vv. *
*
WARDEN TRACY JOHNS, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 15. Petitioner Randy Ramirez
(“Ramirez”) did not file Objections to this Report and
Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation, GRANTS Respondent’s Motion to Dismiss, and
DISMISSES without prejudice Ramirez’s 28 U.S.C. § 2241 Petition
for failure to exhaust his administrative remedies. In the
alternative, the Court GRANTS Respondent’s Motion to Dismiss and
DENIES Ramirez’s Petition. The Court DIRECTS the Clerk of Court

to CLOSE this case and enter the appropriate judgment of

 
AO 72A
(Rev. 8/82)

 

dismissal. Additionally, the Court DENIES Ramirez in forma

pauperis status on ee
SO ORDERED, this day of 7 J owl , 2019.
/

 

 
 

 

HON. /LISA GODBEY WOOD, JUDGE
UNIVED STATES DISTRICT COURT
SQUTHERN DISTRICT OF GEORGIA

 
